Citation Nr: 1545867	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right elbow bursitis.

2. Entitlement to an initial disability rating in excess of 10 percent for right elbow cubital tunnel syndrome (CTS).

3. Entitlement to a disability rating in excess of 10 percent for residuals of a left ankle fracture.

4. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

5. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7. Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1965 to August 1989.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Philadelphia, Pennsylvania, and Roanoke, Virginia.  See July 2008, September 2008, April 2010, and January 2012 Rating Decisions.

In March 2009, the Veteran requested a Board hearing at a local VA office.  See March 2009 Substantive Appeal (VA Form 9).  He later requested a Central Office hearing and was  scheduled for such a hearing on October 27, 2014.  See October 2009 Hearing Notice Response; April 2012 Statement; May 2013 Substantive Appeal; July 2013 Hearing Notice Response; June 2014 Report of General Information.  In September 2014, the Veteran indicated that he could not attend the October 2014 hearing.  September 2014 Hearing Notice Letter; October 2014 Statement.  The Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704(e).

In January 2015, the Board remanded the claims on appeal for further records development and new VA examinations.  Pursuant to the Board's remand directives, the RO: provided the Veteran with an opportunity to submit additional medical records; obtained VA medical records (VAMRs) from VAMC Hampton, Virginia and Norfolk/Virginia Beach Community Based Outpatient Clinic dated from November 2012 onwards; and provided the Veteran with new VA examinations to determine the severity of the disabilities on appeal.  See March 2015 Correspondence; July 2015 Supplemental Statement of the Case (SSOC).

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See July and September 2015 Waivers.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

The issue of an initial disability rating in excess of 10 percent for right elbow CTS is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right elbow bursitis is characterized by: near-normal range of motion; occasional, additional loss of motion on repetitive use due to pain, fatigue, and weakness; and restricted reaching and lifting.

2. The Veteran's left ankle fracture is characterized by pain, fatigue, and weakness, frequent and severe flare ups, and limited mobility to the extent that the Veteran requires the use of a cane.

3. The Veteran's diabetes is managed by diet and does not require insulin or restrict the Veteran's activities.

4. The Veteran's peripheral neuropathy of the right lower extremity is characterized by mild paralysis.

5. The Veteran's peripheral neuropathy of the left lower extremity is characterized by mild paralysis.

6. The Veteran's service-connected disabilities prevented him from securing and/or following a substantially gainful occupation, effective from August 1, 2008.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for service-connected right elbow bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5205-12, 5019 (2015).

2. The criteria for a disability rating of 20 percent for a service-connected left ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5270-5274 (2015).

3. The criteria for a disability rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.119, DC 7913 (2015).

4. The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, DC 8520 (2015).

5. The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, DC 8520, (2015).



6. The criteria for entitlement to TDIU have been met effective August 1, 2008 (the date the Veteran stopped working).  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process-Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Letters dated April 2008, November 2011, and May 2011 notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the service-connected disabilities on appeal.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The letter also notified the Veteran of how VA rates a disability and determines effective dates.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and private medical records (PMRs).  The file also includes an up-to-date summary of the Veteran's prescription medications, see May 2015 VAMRs, and evidence of physical therapy for the right shoulder between February and May 2013.  February-May PMRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  The June 2015 VA examiner reviewed all the pertinent medical evidence, examined the Veteran, and provided a clear assessment of the severity of all the service-connected disabilities on appeal except the Veteran's service-connected right elbow CTS.  The June 2015 VA examination report is adequate for the Board to determine the issues on appeal.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).  

The Schedule recognizes painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59.  Joints that are painful, unstable, or malaligned due to a healed injury are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints and not just to arthritis).

In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that although painful motion is entitled to a minimum 10 percent rating, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  Id. at 43. 

The Veteran's right side is dominant.  See June 2015 VA Examination Report.  Consequently, his service-connected right elbow bursitis involves the major upper extremity and his service-connected left ankle fracture involves the minor lower extremity.


Right Elbow Bursitis

The Veteran alleges that a disability rating in excess of 10 percent is warranted for his service-connected right elbow bursitis.  October 2015 Appellant's Post Remand Brief.  The claim is denied.

The RO rated the Veteran's right elbow disability as 10 percent disabling under DC 5019 (bursitis).  38 C.F.R. § 4.71a.  DC 5019 provides that bursitis is rated based on limitation of motion of the affected part, analogous to degenerative arthritis.  Id.

DCs 5206 through 5208 and DC 5213 address limitations of flexion, extension, supination, and pronation of the elbow and forearm.  Separate ratings for each of these four limitations of motion are permissible: the elbow is rated based on limitations in planes of movement, where each limitation is a distinct disability and not considered the "same disability."  38 C.F.R. § 4.71a; see Esteban v. Brown, 6 Vet. App. 259 (1994); VAOPGCPREC 09-04.

DC 5206 (forearm, limitation of flexion) provides a rating of: zero (0) percent for flexion limited to 110 degrees in the minor or major forearm; 10 percent for flexion limited to 100 degrees in the minor or major forearm; 20 percent for flexion limited to 90 degrees in the minor or major forearm; 20 percent for flexion limited to 70 degrees in the minor forearm; 30 percent for flexion limited to 70 degrees in the major forearm; 30 percent for flexion limited to 55 degrees in the minor forearm; 40 percent for flexion limited to 55 degrees in the major forearm; 40 percent for flexion limited to 45 degrees in the forearm; and 50 percent for flexion limited to 45 degrees in the major forearm.  Id.

DC 5207 (forearm, limitation of extension) provides for ratings of: 10 percent for extension of the major or minor forearm to 60 degrees or less; 20 percent for extension of the major or minor forearm to 75 degrees; 20 percent for extension of the minor forearm limited to 90 degrees; 30 percent for extension of the major forearm limited to 90 degrees; 30 percent for extension of the minor forearm limited to 100 degrees; 40 percent for extension of the major forearm limited to 100 degrees; 40 percent for extension of the minor forearm limited to 110 degrees; and 50 percent for extension of the major forearm limited to 110 degrees.  Id.

DC 5208 provides a 20 percent rating for forearm flexion limited to 100 degrees and forearm extension limited to 45 degrees of the minor or major forearm.  Id.

DC 5213 provides for ratings of: 10 percent for supination limited to 30 degrees; 20 percent for limitation of pronation with motion lost beyond the last quarter of arc and the hand not approaching full pronation; 20 percent for limitation of pronation with motion lost beyond the middle of arc on the minor side; 20 percent for the minor hand fixed near the middle of the arc or moderate pronation due to bone fusion; 20 percent for the minor hand fixed in full pronation due to bone fusion; 30 percent for limitation of pronation with motion lost beyond the middle of arc on the major side; 30 percent for the hand on the major side fixed in full pronation due to bone fusion; 30 percent for the hand on the minor side fixed in supination or hyperpronation due to bone fusion; and 40 percent for the hand on the major side fixed in supination or hyperpronation due to bone fusion.  Id.

Normal flexion of the elbow is up to 145 degrees and normal extension of the elbow is up to 0 degrees. 38 C.F.R. § 4.71, Plate I.  Normal forearm supination is from 0 to 85 degrees and normal forearm pronation is from 0 to 80 degrees.  Id.

In April 2008, a VA examiner found no limitation in range of motion associated with the Veteran's right elbow bursitis.  On examination, the Veteran exhibited some weakness and no ankylosis.  The examiner measured flexion up to 145 degrees, extension up to 0 degrees, supination up to 85 degrees with pain at the 85 degree mark, and pronation up to 80 degrees with pain at the 80 degree mark.  Tests revealed additional pain, fatigue, and weakness on repetitive use, but no lack of endurance or incoordination and no additional degrees of limitation of motion.  The examiner noted that the Veteran reported intermittent pain, stiffness and tightness, and numbness in connection with his right elbow and arm disability.

In June 2011, another VA examiner found that the Veteran's right elbow flexion was up to 120 degrees, extension was up to 10 degrees, and supination and pronation were both up to 70 degrees without pain.  Repetitive-use testing did not reveal additional pain, fatigue, weakness, lack of endurance, or incoordination.

In November 2011, a VA examiner noted that the Veteran's right elbow bursitis reportedly resulted in weakness, stiffness, lack of endurance, locking, and pain.  The Veteran's bursitis did not result in subluxation or effusion, but did result in regular flare ups precipitated on physical activity, which were characterized by a feeling of tightness in the elbow joint.  The Veteran reported limited lifting ability.  A physical examination revealed that the Veteran's right elbow range of motion was within normal limits-flexion up to 145 degrees, extension up to 0 degrees, supination up to 85 degrees, and pronation up to 80 degrees-with no additional degree of limitation shown by repetitive testing.

In December 2012, another VA examiner found that the Veteran's right elbow range of motion was normal-flexion up to140 degrees with no pain, extension up to 0 degrees with pain at 110 degrees, supination up to 85 degrees with objective evidence of pain at 85 degrees, and pronation up to 80 degrees with objective evidence of pain at 80 degrees-but noted that elbow pain prevented the Veteran from completing repetitive-use tests.  The examiner noted that flare ups reduce the Veteran's ability to bend his elbow, and that the Veteran had normal muscle strength and no flail joint, fracture, and/or impaired supination or pronation.  Imaging studies did not show arthritis, fracture, dislocation, or other acute abnormalities.

A February 2013 VA examination of the Veteran's left elbow found near-normal range of motion for the right elbow: flexion was up to 140 degrees with no objective evidence of painful motion; extension was up to 0 degrees with no objective evidence of painful motion; pronation was up to 80 degrees; and supination was up to 85 degrees.  The examiner found that the Veteran did not exhibit any additional limitation of motion or functional loss with repetitive use testing, had normal muscle strength and no ankylosis.

The June 2015 VA examiner diagnosed the Veteran as having chronic calcific tendonitis rather than bursitis and observed that imagining studies showed arthritis.  On examination, the Veteran demonstrated a normal range of motion of the right elbow (0 to 145 degrees flexion and extension; forearm supination 0 to 85 degrees; and forearm pronation 0 to 80 degrees) and no additional functional loss or range of motion after repetitive testing.  The examiner found: no pain with weight bearing, tenderness, or crepitus; normal muscle strength; no muscle atrophy or ankylosis; and no flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  She noted that the Veteran stopped working in July 2008 (shortly before his 70th birthday) and has trouble reaching items in cabinets, does not require an assistive device in connection with his right elbow, and that his right elbow bursitis has no impact on employment.

The medical evidence does not support a disability rating in excess of 10 percent for the Veteran's service-connected right elbow bursitis.  The VA examination results show that: flexion was not limited to more than 120 degrees and was frequently measured at 140 degrees or more; extension was not limited to more than 10 degrees and was repeatedly measured at 0 (zero) degrees (i.e., normal extension) during the claims period; supination was not limited to more than 70 degrees and was frequently measured at 85 degrees (i.e., normal forearm supination); and pronation was not limited to more than 70 degrees and was otherwise consistently measured at 80 degrees (normal forearm pronation).  38 C.F.R. § 4.71, DCs 5206, 5207, 5208, 5213.  Thus, even the most conservative VA medical findings do not qualify the Veteran for a disability rating in excess of 10 percent for his right elbow bursitis based on restricted range of motion.  

In fact, none of the range of motion findings in any plane warrant the assignment of a compensable rating under any applicable DC based upon limitation of motion. Rather, the current 10 percent rating is assigned based upon pain and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Recent VA examination results suggest that the Veteran's right elbow bursitis results in minimal, if any, physical limitations and establish that the Veteran does not experience any incoordination, subluxation, and/or ankylosis associated with his right elbow disability.  See February 2013 and June 2015 VA Examination Reports.  However, the April 2008 VA examiner noted additional pain, fatigue, and weakness on repetitive use.  The June 2011 VA examination report notes a slight reduction in the range of motion (but not no additional pain, fatigue, or weakness) of the right elbow and the November 2011 VA examiner found that the Veteran's right elbow disability resulted in weakness, stiffness, lack of endurance, locking, and pain and that these symptoms were aggravated by physical activity.  The December 2012 VA examiner observed that pain prevented the Veteran from completing repetitive-use tests during the physical examination and manifested at 110 degrees of extension and that flare ups reduced the Veteran's ability to bend his elbow.  The differing assessments of the severity of the Veteran's right elbow bursitis indicate symptom variability, or flare-ups, and, further, that these flare-ups additionally limit the use of the Veteran's right elbow.

The lay evidence further suggests that the Veteran's right elbow symptoms become exacerbated and result in additional functional limitations.  In March 2007, the Veteran reported that his bursitis-related symptoms were "agonizing" and that his right elbow disability deserved a higher disability rating.  In April 2007, the Veteran's daughter explained that the Veteran sometimes had to hold his right arm at an awkward, upward angle in order to relieve his symptoms and his wife stated that she regularly massaged the Veteran's right arm to relieve his symptoms.  See also April 2007 Statement by the Veteran's Son (noting problems with the Veteran's right arm).  In May 2013, the Veteran reported that his right elbow pain sometimes wakes him in the night.  May 2013 Substantive Appeal.

Thus, the Veteran's current 10 percent disability rating for right elbow bursitis accounts for his functional loss due to pain and weakness and to symptom aggravation suggested by the medical and lay evidence.  The Veteran's flexion, extension, supination, and pronation have consistently been measured within, or within 5 degrees of, the range of normal and there is no suggestion that his flare ups limit or compromise the range or quality of motion of his right elbow beyond the limitations already specified, including on repetitive motion.  Cf. Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (observing that pain 'must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).   Although the December 2012 VA examiner noted pain with extension at 110 degrees, the fact that the other VA examiners did not observe significant pain on extension suggests that this finding is anomalous and, subsequently, that the Veteran is generally able to extend his right elbow without significant difficulty.  In addition, except for the April 2008 VA examination report, VA medical findings show that the Veteran's range of motion is not restricted by repetitive use.  Thus, when viewed as a whole, the medical evidence does not support a disability rating for service-connected right elbow bursitis in excess of 10 percent.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in for right elbow bursitis greater than 10 percent is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Ankle Fracture

The Veteran alleges that a disability rating in excess of 10 percent is warranted for his service-connected left ankle fracture.  October 2015 Appellant's Post Remand Brief.  A disability rating of 20 percent for his left ankle fracture is granted.

The RO rated the Veteran's service-connected left ankle disability as 10 percent disabling under DC 5271 (limited motion).  See 38 C.F.R. § 4.71a.  DC 5271 assigns a 10 percent disability rating for moderately limited range of motion of the ankle and a 20 percent disability rating for markedly limited range of motion of the ankle.

The April 2008 VA examination report establishes that the Veteran has chronic left ankle pain that is aggravated by walking/standing.  See March 2007 Statement (reporting that the Veteran's left ankle symptoms were "agonizing").  On examination, the Veteran's range of motion was within normal limits: dorsiflexion was up to 20 degrees and plantar flexion was up to 45 degrees.  The examiner noted pain, fatigue, and weakness, but no lack of endurance or incoordination after repetitive-use testing.  The examiner also noted that the Veteran had no problem performing his job duties as deputy sheriff, but has some difficulty mowing the lawn, lifting heavy weights, and walking long distances.  See June 2011 Statement by the Veteran's Son (observing that the Veteran's service-connected disabilities prevent him from playing golf and performing yard work); also May 2010 PMRs (finding normal range of motion on a musculoskeletal evaluation).

In June 2011, another VA examiner found no stiffness, welling, redness, giving way, drainage, effusion, subluxation, or dislocation associated with the Veteran's left ankle disability.  The examiner noted that the Veteran reportedly experienced flare ups up to 5 times a week for periods of up to 24 hours in duration and that his symptoms became exacerbated by physical activity.  The Veteran reported that symptom flare ups limited his  mobility (due to pain) and that his disability made it difficult to stand/walk.  The examiner found edema and tenderness in the left ankle, but no instability, abnormal movement, effusions, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage, subluxation, or ankylosis.  On examination, the Veteran's range of motion was within normal limits: dorsiflexion was up to 10 degrees, plantar flexion was up to 30 degrees with no additional limitation of motion with repetitive-use testing and pain only at the final degree.

In November 2011, a VA examiner noted the Veteran's reports of lack of endurance and pain in connection with his left ankle disability, but also that the disability did not result in any weakness, stiffness, giving way or locking, subluxation, or dislocation.  The Veteran also reported experiencing regular flare ups precipitated by physical activity and characterized by increased pain and difficulty standing/walking.  A physical examination revealed no ankylosis and that the range of motion for the Veteran's left ankle disability was within normal limits with no additional degree of limitation with repetitive testing.

In December 2012, another VA examiner noted that the Veteran experienced symptom flare-ups related to his left ankle.  The examiner measured plantar flexion up to 45 degrees with no pain and dorsiflexion up to 20 degrees or greater with no pain.  The examiner was unable to perform repetitive use testing due to the Veteran's reported pain and found pain on movement and on palpitation.  The Veteran exhibited normal muscle strength, no ankylosis, and no arthritis on examination and reported regular use of a cane.  See February 2012 Statement (reporting the use of a cane to "avoid putting too much of my weight or pressure on my left fractured ankle when I walk").

In June 2015, a VA examiner diagnosed the Veteran as having arthritis of the ankles as well as heel spurs, bilaterally, based on X-ray evidence.  The examiner found that the pain associated with the Veteran's left ankle significantly limited his functional ability with repeated use but not his range of motion.  On examination the Veteran's range of motion was normal: his dorsiflexion was between 0 and 20 degrees and his plantar flexion was between 0 and 45 degrees.  The examiner found no evidence of pain with weight bearing or localized tenderness or pain on palpation, but did note objective evidence of crepitus.  Repetitive use testing did not result in additional loss of function or range of motion.

The June 2015 VA examiner noted that the Veteran had not required any intervention regarding his left ankle disability since 2013 and did not require the use of an ankle brace.  The Veteran did, however, require the use of a cane, in part, due to his ankle disability.  He reported flare ups characterized by pain, stiffness, and swelling, and that he cannot stand or walk for more than fifteen minutes.  Although the Veteran reported experiencing flare-ups, the examiner found that his flare-ups did not result in significant functional limitations.  The examiner found that the Veteran's left ankle disability interferes with his ability to stand, but that his muscle strength is normal and that the Veteran does not experience muscle atrophy or ankylosis.  The examiner found that the Veteran had moderate pes planus bilaterally and  noted that the Veteran's left ankle disability limited him to performing sedentary work.

Although the VA examiners found the range of motion for the Veteran's left ankle was normal, the VA medical reports document significant functional loss.  The April 2008 VA examiner noted pain, fatigue, and weakness after repetitive-use testing and that the Veteran's left ankle fracture limited some of his activities of daily living even though it did not prevent him from performing his job duties as a deputy sheriff.  The June 2011 and November 2011 VA examiners noted that the Veteran's left ankle disability restricts his ability to walk and stand and that he experiences frequent symptom flare ups that further limit his mobility.  By the December 2012 VA examination, the Veteran required the regular use of a cane to keep weight off of his left ankle.  The June 2015 examiner confirmed the Veteran's use of a cane and found that the pain associated with his left ankle significantly limited his functional ability with repeated use.  The examiner noted that the Veteran experienced frequent symptoms flare-ups, cannot stand or walk for more than fifteen minutes at a time, and that his left ankle disability prevents him from performing work that requires more than sedentary activity.

The Veteran's symptoms approximate the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.7.  Although the Veteran's range of motion was found to be normal on examination and after repetitive-use tests, the VA examination reports establish that his symptoms are aggravated by normal use (i.e., walking and standing) to the extent that they frequently result in significant or marked functional loss for extended periods.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.

The criteria for a disability rating in excess of 20 percent for a left ankle fracture are not met.  DC 5271 does not provide a disability rating in excess of 20 percent for limitations of range of motion for the ankle.  38 C.F.R. § 4.71a.  Absent a finding of ankylosis, deformity, and/or astragalectomy associated with the left ankle, the Veteran does not qualify for a higher disability rating under DCs 5270 through 5274.  See April 2008, June 2011, and November 2011 VA Examination Reports; see also 38 C.F.R. 4.71a.

The benefit-of-the-doubt rule applies and entitlement to a disability rating of 20 percent for a left ankle fracture is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 


Diabetes

The Veteran alleges that a disability rating in excess of 20 percent is warranted for his service-connected diabetes.  October 2015 Appellant's Post Remand Brief.  The claim is denied.

The RO rated the Veteran's diabetes under DC 7913.  See 38 C.F.R. § 4.119.  DC provides a disability rating of: 10 percent for diabetes managed by restricted diet only; 20 percent for diabetes managed by insulin and restricted diet or requiring an oral hypoglycemic agent and restricted diet; 40 percent for diabetes that requires insulin, a restricted diet, and regulation of activities; 60 percent for diabetes that requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and 100 percent for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Competent medical evidence is required to establish "regulation of activities" (i.e., avoidance of strenuous occupational and recreational activities) for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes (i.e., the evaluation for each higher disability rating includes the criteria of each lower disability rating), all three criteria listed for the 40 percent rating must be met to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  If a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  The RO has already rated the complications of diabetes mellitus, namely ED, on a separate basis.  38 C.F.R. § 4.119, DC 7913 Note 1.

The medical evidence does not show that the Veteran's diabetes restricts his activities; consequently, he is not entitled to a disability rating in excess of 20 percent.

In June 2011, a VA examiner observed that the Veteran's diabetes had not required any hospitalizations or involved any episodes of hypoglycemia and that the Veteran was prescribed oral medication and a restricted diet to manage his symptoms, but had not been prescribe insulin.  See also August 1996 VA Examination Report (finding that the Veteran is prescribed a special diet and Glucotrol to control his diabetes, but does not require daily insulin injections or need to restrict his activities); November 2005 VA Examination Report (finding that the Veteran's diabetes does not restrict his activities); October 2014 VAMRs (noting that the Veteran is not on insulin).

In June 2015, another VA examiner observed that the Veteran was prescribed oral hypoglycemic agents to manage his diabetes and that the medical management of the Veteran's diabetes did not require regulation of activities.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less that twice a month and that he had no hospitalizations related to ketoacidosis and hypoglycemia.  The examiner also noted that the Veteran's diabetes prevented him from performing all but sedentary work.

The June 2015 VA examination report constitutes highly probative evidence that weighs against a disability rating in excess of 20 percent for service-connected diabetes.  The examination was conducted by a medical professional who reviewed the Veteran's pertinent medical history, to include VA medical records, and examined the Veteran.  In addition, the examiner's findings align with VA medical evidence, which shows that the Veteran has non-insulin dependent diabetes that is controlled by diet.  June 1996 and September 1998 PMRs.

The Veteran's lay statements also do not support a disability rating in excess of 20 percent for his service-connected disabilities.  In February 2012, the Veteran reported that he can experience hypoglycemic attacks when he misses meals and/or does not take his prescribed medications, but did not mention that he must restrict his activities and/or is prescribed insulin to control his diabetes

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to an increased rating for service-connected diabetes is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Peripheral Neuropathy of the Lower Extremities

The Veteran alleges that a disability rating in excess of 10 percent is warranted for his service-connected bilateral peripheral neuropathy.  October 2015 Appellant's Post Remand Brief.  The claim is denied.
 
The RO rated the Veteran's right and left side peripheral neuropathy of the lower extremities as 10 percent disabling under DC 8520 (paralysis of the sciatic nerve).  38 C.F.R. § 4.71a.  DC 8520 provides a: 10 percent rating for mild incomplete paralysis of the sciatic nerve; 20 percent rating for moderate incomplete paralysis of the sciatic nerve; 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve; 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and 80 percent rating for complete paralysis of the sciatic nerve characterized by foot dangles and drops, no active movement of the muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a.

Neither the Schedule nor the regulations define "mild," "moderate," "moderately severe," or "severe."  Rather than relying on formal definitions, the Board uses these terms in a manner that best ensures an "equitable and just" outcome.  38 C.F.R. § 4.6 (2015).

In June 2011, a VA examiner noted the Veteran's reports of leg cramps and numbness after walking 100 yards as well as tingling and numbness in the thighs, bilaterally.  The examiner noted that no peripheral nerve involvement was evident on examination and that peripheral neuropathic motor functioning was within normal limits, sensation was intact, and reflexes normal.

In February 2014, a private physician noted that the Veteran had a positive straight leg raising test at 30 degrees; he found tenderness in the low back area, normal strength and reflexes, no sensory deficit, and that the Veteran's pain was worse when standing/walking.  See February 2012 Statement (reporting numbness in right and left thighs).  VA medical records from February and December 2014 note chronic, but stable low back pain.  VA medical records from June 2015 note reports of radicular symptoms and VA medical records from July 2015 note some numbness in the Veteran's legs, bilaterally.

The June 2015 VA examiner diagnosed the Veteran has having lumbar radiculopathy and noted symptoms of chronic low back pain that radiates into both legs at intervals.  The examiner also noted that the Veteran did not experience any loss of sensation, but did experience cramping and tingling in his thighs.  The Veteran declined to undergo an EMG.  The examiner found that the Veteran: did not experience constant radicular pain; experienced mild intermittent pain, paresthesias/dysesthesias, and numbness in his lower extremities; had normal muscle strength and normal reflexes; and experienced decreased sensation in his left and right toes.  She also found that the Veteran had an antalgic gait due to back pain.  The VA examiner concluded that the Veteran had mild incomplete paralysis of the sciatic nerve on the right and left sides and no other nerve problems and that although the Veteran's radicular pain requires the use of a cane, it does not impact his ability to work.

The June 2015 VA examiner's assessment of the Veteran's bilateral peripheral neuropathy as mild incomplete paralysis constitutes highly probative evidence that weighs against a disability rating in excess of 10 percent for each lower extremity.  The examination was conducted by a medical professional who reviewed the Veteran's pertinent medical history and examined the Veteran and whose findings are consistent with VA medical evidence.  See June 2009 VAMRs (noting normal muscle strength and intact sensation to light touch bilaterally); September 2013 (observing no radiating pain from the Veteran's back to his legs); June & July 2015 VAMRs (noting radicular symptoms, to include numbness, in the Veteran's legs, bilaterally); (July 2015 VA exam noting normal muscle strength and normal reflexes).

Therefore, the evidence of record does not support a finding of moderate incomplete paralysis of the sciatic nerve in either lower extremity.  Thus, entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right and left lower extremities, respectively, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Entitlement to an Extraschedular Rating

The Board has also considered whether the Veteran's claims for increased ratings should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances.  When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration.  Id.

Whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is based on a three-step inquiry.  Thun, 22 Vet. App. at 115.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In making this determination, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

An extraschedular disability rating may be granted based on the combined as well as the individual impact of a veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); 38 C.F.R. § 3.321(b)(1).  In Johnson, the Federal Circuit held "that referral for extra-schedular evaluation may be based on the collective impact of the veteran's disabilities" and that a claimant may be entitled to "referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson, 762 F.3d at 1365.

Referral for extraschedular consideration for the service-connected disabilities on appeal is not warranted on an individual basis.  A comparison of the Veteran's symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b).  Specifically, his right elbow bursitis is manifested by weakness, stiffness, locking, and pain; additional pain, fatigue, and weakness with repetitive use; intermittent pain, stiffness, and tightness; regular symptom flare ups precipitated on physical activity; tenderness; and difficulty with overhead reaching.  His left ankle disorder is manifested by symptoms of pain, fatigue, weakness, symptom flare ups, edema and tenderness, lack of endurance, stiffness, and swelling.  These manifestations are contemplated by the DCs based upon limitation of motion discussed above and by sections 4.40, 4.45, and 4.59 of the regulations, which contemplate pain, weakness, instability, fatigability, and incoordination of the joint.  The fact that a particular symptom or example of functional impairment may not be mentioned in the criteria does not in itself warrant extraschedular referral.  For example, no symptoms or examples of functional impairment are specifically described in DCs 5206, 5207, 5208, 5213, and 5271, which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that a wide range of symptomatology and functional impairment is assumed, and that the evaluation is based not on the particular symptoms the claimant has but rather on their disabling effects, which in turn are evaluated according to the rating criteria set forth in these diagnostic codes. Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1. Moreover, already noted, sections 4.40 and 4.45 also show that symptoms such as pain, fatigability, incoordination, and weakness are contemplated by the rating criteria, including in terms of how they affect daily functioning.  See DeLuca, 8 Vet. App. at 206-07.

The Schedule also compensates the Veteran for the specific complications resulting from his diabetes-reliance on prescription medication and having to follow a restricted diet-and for the symptoms and resulting degrees of paralysis associated with his bilateral peripheral neuropathy.  See 38 C.F.R. § 4.119, DC 7913 and § 4.124a, DCs 8520-21.  The purpose of these assigned disability ratings is to compensate for the symptoms and functional impairment caused by the disability in question, particularly with regard to how it affects earning capacity.  38 C.F.R. § 4.21 (2015) ("Coordination of rating with impairment of function will . . . be expected in all instances.").

Once again, as noted in Thun (22 Vet. App. at 114), the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated that the service-connected disabilities on appeal are otherwise exceptional or unusual.  Accordingly, the first step of the inquiry is not satisfied. In light of this finding, whether 'related factors' are present under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  Therefore, the Board will not refer this case for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).



Entitlement to Total Disability due to Individual Unemployability (TDIU)

The issue of entitlement to TDIU has been raised in connection with the evaluation of the Veteran's increased disability rating claims.  September 2007 Statement; see 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) (holding that TDIU is not a separate claim for benefits; rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities).

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Generally, a total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a); see also Bradley v. Peake, 22 Vet. App. 280, (2008) (holding that TDIU may be awarded when the schedular rating is 100 percent in order to qualify the Veteran for special monthly compensation).  A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.

The schedular criteria for TDIU have been met throughout the appeals period.  See 38 C.F.R. § 4.16(a).  The Veteran's service-connected diabetes, coronary artery disease (CAD), erectile dysfunction, and bilateral peripheral neuropathy result from a common etiology-the Veteran's diabetes-and so are considered one disability for TDIU purposes.  The Veteran's diabetes has been rated as 20 percent disabling effective August 11, 1989; his CAD has been rated as 30 percent disabling effective February 1, 1997; his ED has been rated as 20 percent disabling effective March 5, 1998; and his right and left side peripheral neuropathy have been rated (individually) as 10 percent disabling effective September 25, 2009.  See July 2015 Rating Decision.  The Veteran's combined rating for his diabetes-related disabilities is 60 percent effective March 5, 1998.  See 38 C.F.R. § 4.25. 

The Veteran graduated from high school and completed four years of college.  September 2009 Application for TDIU.  He worked for a Sheriff's Office between September 1989 and July 2008-almost twenty years-and was employed as Deputy Sheriff immediately before retiring.  Id.; June 2009 Statement from the Norfolk Sheriff's Office (stating that the Veteran worked from September 12, 1989 to July 31, 2008).  His work required significant physical exertion.  September 2009 Statement.

The Veteran explained that he retired as Deputy Sheriff after new rules were adopted that mandated retirement at age 70; however, he also explained that his service-connected disabilities prevented him from performing the physical requirements of his employment as a police office.  September 2009 Statement.  In July 2008, the Veteran stated that his employer had recommended he resign.  See also March 2009 Substantive Appeal (VA Form 9) (stating that he was required to retire just over a year before completing 20 years on the police force).  The Veteran stated that his service-connected left ankle fracture prevented him from easily using the stairs to move between floors at the police precinct and/or responding to emergency situations.  He also stated that his service-connected right-elbow disabilities prevented him from driving effectively.  See also October 2008 Statement.  In September 2009, the Veteran stated that he could no longer effectively complete necessary and/or routine actions such as fire drill practice, responding to fights and medical emergencies, and escorting inmates.  He also stated that he had become a burden on the police force.  

The medical evidence shows that the symptoms associated with the Veteran's left ankle and right elbow disabilities had worsened at least a year before he stopped working (September 26, 2007) and were characterized by frequent exacerbations.  The medical evidence also shows that the Veteran eventually required the use of a cane to manage his left ankle pain and that he experienced peripheral neuropathy in both legs beginning around September 2009.  See February 2012 Statement; December 2012 and June 2015 VA Examination Reports; see also June 2011 Statements by the Veteran's Son and Daughter (noting the Veteran's deteriorating health and the limiting effects of his service-connected disabilities).  VA examination reports also show that the Veteran's service-connected disabilities, to include his left ankle fracture and diabetes, restrict him to performing sedentary work.  June 2015 VA Examination Report.  

Giving the Veteran the benefit of the doubt, his service-connected disabilities rendered him unemployable effective August 1, 2008-the day after his last day of employment with the Police Department.  The Veteran's statements-statements that were contemporaneous with the end of his employment-constitute competent evidence that his service-connected disabilities prevented him from completing his work duties in an effective manner and, therefore, that he was compelled to retire, regardless of the mandatory retirement age.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms/activities that are experienced on a first-hand basis constitute competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Although the April 2008 VA examiner found that the Veteran's left ankle fracture did not prevent him from performing his job duties as a police officer, the examiner also found that the fracture prevented the Veteran from engaging in activities that involved prolonged use of the left ankle-e.g., mowing the lawn and/or walking long distances-to suggest that, despite the examiner's statement to the contrary, the Veteran would have had difficulty completing routine policing activities such as foot patrols and processing inmates.  See March 1991 Statement (reporting that the Veteran's job requires him to stand almost all the time); June 2011 VA Examination Report (finding that the Veteran's left ankle symptoms were exacerbated by physical activity and limited his mobility and ability to stand).  In this respect, the June 2015 VA examiner's finding that the Veteran's left ankle fracture limited him to performing sedentary work constitutes a delayed recognition that the Veteran's service-connected disability frustrated his ability to complete his duties as police officer-duties that required significant physical fitness-to a satisfactory degree.  Similarly, although the June 2015 VA examiner found that the Veteran's right elbow bursitis did not impact his employment, this disability restricted his ability to drive effectively.  January 1992 Statement (reporting that the Veteran "shifted gears in my car . . . [he had] to move or rotate my whole body to accomplish the shift lever").  Moreover, the limitations imposed by the Veteran's left ankle and right elbow disabilities were exacerbated by the Veteran's diabetes, which the June 2015 examiner found limited the Veteran to performing sedentary work.  See March 2004 VA Examination Report (noting that the Veteran's diabetes decreases his stamina); but see November 2005 VA Examination Report (noting that diabetes does not restrict the Veteran's activities).  Thus, the Veteran's service-connected disabilities were sufficiently disabling that, when view as a whole, they rendered him unemployable effective August 1, 2008.

Giving the Veteran the benefit of the doubt, his service-connected disabilities prevented him from performing or obtaining employment beginning August 1, 2008.  Although the Veteran retired from his position as Deputy Sheriff, his retirement was forced as much by the restrictions imposed by his service-connected disabilities-particularly his service connected right elbow bursitis, left ankle fracture, diabetes, and peripheral neuropathy-as it was by the mandated retirement age.  In addition, although the Veteran completed four years of college-an indication that he can obtain and perform sedentary work-, the fact that he served as a police officer for his entire civilian career-a profession that requires significant physical activity-suggests that he does not have the training necessary to perform sedentary work to a satisfactory degree.

The benefit-of-the-doubt rule applies and entitlement to TDIU is granted effective August 1, 2008-the first day of the Veteran's retirement.  See 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 55.  Entitlement to a TDIU is not warranted prior to August 1, 2008, as the Veteran was employed on a full-time basis prior to that date.   See Faust v. West, 13 Vet. App. 342, 356 (2000).


ORDER

A disability rating in excess of 10 percent for right elbow bursitis is denied.

A disability rating of 20 percent for residuals of a left ankle fracture is granted.

A disability rating in excess of 20 percent for diabetes mellitus is denied.

A disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to total disability based on individual unemployability (TDIU) is granted effective August 1, 2008.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The Veteran's claim for an initial disability rating greater than 10 percent for service-connected right elbow cubital tunnel syndrome (CTS) is remanded for further development, to include a new VA examination.

The VA examination report obtained in connection with the Veteran's claim for an increased disability rating for service-connected right elbow CTS is not adequate to allow the Board to make a fully informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner did not assess the severity of the Veteran's service-connected CTS with sufficient specificity and even expressed confusion as to what disability she was supposed to evaluate.  She wrote: "Veteran stated he had no wrist problem, just elbow pain from his cubital tunnel which radiates up, not down.  Unable to ascertain what is being asked by AMC, telephone call and email placed to clarify.  Does not seem to have a SC wrist condition . . . No reply back from AMC after nearly two weeks."  Although the examiner's remarks indicate the presence of CTS, the examination report does not contain enough information for the Board to evaluate the severity of the disability.  Consequently, remand is required to assess the current severity of the Veteran's service-connected right elbow CTS.

The case is REMANDED for the following actions:

1. Obtain any outstanding VA medical records from July 2015 onward.

2. Then, schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected right elbow CTS.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.  

The examiner must complete the appropriate Disability Benefits Questionnaire (DBQ) for the Veteran's service-connected right elbow CTS.  All findings and conclusions should be set forth in a legible report and, when necessary, accompanied by a rationale.

3. Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


